Citation Nr: 1016074	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-38 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently rated 40 percent disabling, including on the basis 
of individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

In December 2008, the Board remanded the case for further 
development of the evidence.  That development has been 
completed and the case is now ready for final appellate 
consideration.  

The Board's December 2008 remand noted that the evidence of 
record raised an inferred claim for a total disability rating 
based on individual unemployability (TDIU).  However, the 
record does not reflect that the RO adjudicated or took any 
other action concerning that issue.  Subsequently, the United 
States Court of Appeals for Veterans Claims (Court) issued 
its decision in Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009), which held that "a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation."  The Court also stated that, "[w]hen 
entitlement to TDIU is raised during the adjudicatory process 
of the underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it 
is part of the claim for benefits for the underlying 
disability."  In effect, such an assertion does not 
constitute a separate claim for benefits, but rather 
implicates consideration of additional criteria set forth in 
the regulations (see 38 C.F.R. § 4.16 (2009)) as a basis for 
a higher rating for the service-connected disability or 
disabilities.  Therefore, the Board construes the issue on 
appeal to be as stated above.  

The Board also notes that a rating decision in October 2005 
denied service connection for bowel dysfunction, bladder 
dysfunction, and erectile dysfunction.  The Veteran initially 
disagreed with that determination and the RO furnished him 
with a statement of the case in March 2007.  However, the 
Veteran did not complete his appeal of those issues by filing 
a Substantive Appeal within the allowed time.  See 38 C.F.R. 
§ 20.302 (2009).  Therefore, no appeal concerning any of 
those issues is currently before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar disc disease has 
been manifested throughout the appeal period by limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, but without evidence of either favorable or unfavorable 
ankylosis of the thoracolumbar spine; no incapacitating 
episodes due to the disability are shown.  

2.  The service-connected lumbar disc disease, in conjunction 
with his other service-connected disabilities, render him 
unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

1.  The criteria for assigning a disability rating in excess 
of 40 for lumbar disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2009).

2.  Resolving all doubt in favor of the Veteran, the criteria 
are met for a total disability rating based on individual 
unemployability due to service-connected disabilities, 
primarily lumbar disc disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 
4.15, 4.16, and 4.71a, Diagnostic Codes 5242, 5243 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in January 2004.  This letter 
appears to be adequate.  Further notice letters were mailed 
to the Veteran in March 2006 and January 2009.  The Board 
need not, however, discuss in detail the sufficiency of the 
VCAA notice letters in light of the fact that the Board is 
granting the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.  

The Board also notes the Veteran has been provided notice 
regarding effective dates as required by the recent decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign an effective date in the first instance.  The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  





Law and regulations

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the Veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (2009).  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is appropriate for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine.  

The regulations also provide that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, are to be evaluated 
under an appropriate diagnostic code.  The Board observes 
that separate compensable ratings have already been assigned 
for neuropathy of each lower extremity associated with the 
lumbar disc disease; service connection for bowel, bladder, 
and erectile dysfunction has been denied.  Therefore, care 
must be taken in evaluating the Veteran's service-connected 
lumbar disc disease to avoid rating the same manifestations 
under different diagnostic codes.  See 38 C.F.R. § 4.14 
(2009) (avoidance of pyramiding).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5235-43, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Where the percentage criteria of § 4.16(a) are not met, but 
where the evidence shows that the Veteran is unemployable due 
to service-connected disability, the case should be submitted 
to VA's Director, Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the Veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Service connection has been established for lumbar disc 
disease, currently rated 40 percent; cervical disc disease, 
rated 20 percent; neuropathy of the right upper extremity, 
rated 20 percent; neuropathy of the left upper extremity, 
rated 20 percent; neuropathy of the right lower extremity, 
rated 20 percent; neuropathy of the left lower extremity, 
rated 20 percent; for a combined rating of 80 percent.  
Further, effective from May 24, 2004, a 30 percent rating has 
been assigned for dysthymia with posttraumatic features, for 
a combined rating of 90 percent, effective from May 24, 2004.  

Analysis 

The medical evidence and the Veteran's own complaints 
regarding the service-connected lumbar disc disease have both 
generally shown a fair degree of consistency throughout the 
appeal period.  He has reported severe, constant low back 
pain, at least 8/10 in severity, to every examiner, including 
in the VA outpatient clinic, where he has been seen very 
frequently since 2004.  A clinic examiner in August 2008 
noted the Veteran's report that his back condition was 
worsening, requiring that he use a cane for gait assistance.  
Other examiners have noted that he sometimes used a 
wheelchair. 

The records show that the Veteran underwent a lumbar 
laminectomy at L4-5 in March 2004.  Postoperatively, he 
reported little improvement in his back pain, despite trials 
of a back brace, injections, and strong narcotic medications.  
Since 2008, the Veteran has also reported that the back pain 
has adversely impacted his activities of daily living, 
requiring the assistance of his wife in transfers, bathing, 
and in the bathroom.  Some VA examiners have noted the 
Veteran's wife's endorsement of her required assistance.  

VA examiners, beginning with the report of a VA compensation 
examination in February 2004, have generally noted that the 
Veteran walked with a painful-type gait and appeared in 
moderate distress.  Most have stated that forward flexion of 
the thoracolumbar spine was limited to approximately 30 
degrees with pain and that movement in the other axes was 
similarly limited.  However, virtually all VA examiners have 
also indicated either that the limitation of motion was due 
in part to lack of full effort by the Veteran, that his 
symptoms were exaggerated or out of proportion to the 
physical findings, or that there was a significant functional 
overlay in the reported symptoms.  Further, the VA 
compensation examiners in February 2004 and February 2009 
both noted, in almost identical language, that the Veteran 
developed additional pain on prolonged standing, running, 
climbing stairs, bending, stooping, or lifting.  However, 
those examiners also indicated that there was no additional 
limitation of motion, weakness, fatigue, incoordination, or 
lack of endurance on repetitive motion.  

The Board observes that the range of motion findings that 
have been reported by all examiners, including after 
repetitive motion, fall squarely within the criteria for a 
40 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  The Veteran is already 
receiving the maximum rating for loss of range of motion of 
the lumbar spine.  No examiner has reported findings 
indicative of or even approaching unfavorable ankylosis of 
the entire thoracolumbar spine, as required for a 50 percent 
rating based on limitation of motion.  Moreover, there is no 
evidence that the Veteran has experienced any incapacitating 
episodes due to his lumbar disc disease, certainly none for 
which rest was ordered by a physician.  The September 2008 VA 
compensation examiner noted that the Veteran was unable to 
describe flare-ups, indicating that his back pain was 
essentially constant, with increases four or five times per 
day.  In the absence of evidence of any incapacitating 
episodes, a compensable evaluation is not warranted under the 
provisions of the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

Therefore, the Board concludes that the criteria for a rating 
greater than 40 percent are not met under any provision of 
the rating schedule, including with consideration of 
functional limitation on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  
Even considering any complaints of weakness, fatigability, or 
loss of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable).

As discussed above, however, VA's regulations provide for an 
alternative route to a total disability rating, when the 
evidence shows that the service-connected disability or 
disabilities render the Veteran unemployable.  Service 
connection is in effect for several disabilities.  The 
Veteran's lumbar disc disease is rated 40 percent, with 
additional disability ratings resulting in a 90 percent 
combined rating.  Accordingly, the percentage criteria of 
38 C.F.R. § 4.16(a) are met.  

VA clinic examiners have indicated that the Veteran either 
stopped working or was fired from his job due to his 
inability to maintain acceptable productivity standards 
because of his back pain sometime in 2007; the exact date he 
stopped working is not shown.  A VA psychiatric compensation 
examiner in September 2008 noted that the Veteran's depressed 
mood, irritability, and anger were linked to his chronic pain 
and the perception that doctors were not doing more to help 
him.  The examiner indicated that the financial consequences 
of the Veteran's stopping working had increased his depressed 
mood.  Finally, the examiner stated that the symptoms of 
dysthymia would cause reduced reliability and productivity if 
he were employed.  

The VA orthopedic compensation examiner in September 2008 was 
specifically asked to provide a statement regarding the 
effects of the Veteran's disability on his employability.  He 
indicated that the Veteran did not have any non-service-
connected conditions that contributed to his disability.  The 
examiner noted, however, that the Veteran's "highly 
questionable subjective symptoms and presentation" which 
were "extremely disproportional to objective signs" made 
rendering an opinion regarding unemployability "purely 
speculative."  On the other hand, the VA compensation 
examiner in February 2009 stated simply that that "[t]here 
is evidence of adverse impact on activities of daily living, 
personal grooming, hygiene, transportation, [and] on his 
occupation."  

The Board finds that the evidence does not conclusively show 
that the Veteran's service-connected disabilities render him 
unemployable, nor is his unemployability shown by a 
preponderance of the evidence.  Moreover, the Board is 
troubled by the numerous references by VA examiners to the 
Veteran's apparent exaggeration of his symptoms.  However, in 
concert with the statements of the September 2008 psychiatric 
examiner, the Board believes that the back pain that the 
Veteran has experienced may have resulted in a vicious cycle 
with the symptoms due to his service-connected psychiatric 
disability, contributing to a heightened perception of his 
pain.  Put another way, while the Veteran may indeed be over 
endorsing his back disabilities, it is his service connected 
psychiatric disorder, or symptoms related thereto, that cause 
him to exaggerate his back symptoms.  In addition, the most 
recent VA compensation examiner indicated that the Veteran's 
back disability had adversely affected his activities of 
daily living, grooming, and hygiene - effects that would 
likely have a significant impact on his ability to work.  In 
fact, that VA examiner also stated that the disability had 
had an adverse impact on the Veteran's occupation.  

Weighing all of the evidence, the Board finds that the 
evidence is in equipoise as to whether the Veteran's service-
connected lumbar disc disease, in conjunction with his other 
service-connected disabilities, has rendered him unable to 
secure or maintain substantially gainful employment.  It is 
crucial to note that the September 2008 VA examination 
expressly indicated that the Veteran was unemployed, and that 
he did not have any non-service connected conditions that 
contributed to his disabilities.  Therefore, affording him 
the benefit of the doubt, 38 U.S.C.A. § 5107(b), the Board 
concludes that the criteria are met for a total disability 
rating based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16(a).  

The Board notes that, because the percentage criteria of 
§ 4.16(a) are met, and in particular because the Board has 
granted a total disability rating based on individual 
unemployability, consideration of an extraschedular rating 
for the Veteran's service-connected lumbar disc disease, 
under the provisions of either 38 C.F.R. § 3.321(b) or 
38 C.F.R. § 4.16(b), is not necessary or warranted.  


ORDER

Entitlement to an increased rating for lumbar disc disease, 
currently rated 40 percent disabling, is denied.

A total disability rating based on individual unemployability 
is allowed, subject to the law and regulations governing the 
award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


